Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, 10-11, 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick (US 20190253531) in view of Hofström (US 20200221499, provisional application 62631249, filed on 2/15/2018, has full support).
Regarding claim 1, Mallick discloses a method comprising: 
receiving, by a wireless device, one or more configuration parameters for uplink bandwidth parts (BWPs) of a cell (figs. 6-12, [0066-68][0099][0109], receiving at a remote unit, identification of the bandwidth part, including uplink BWPs; resource from a primary cell or primary BWPs);
activating a first uplink BWP and a second uplink BWP of the uplink BWPs ([0072][0109][0149], activates the uplink bandwidth part; multiple UL BWPs may be active simultaneously);  
sending a random access preamble for a random access procedure (fig. 13, [0129], transmit a random access message on an activated uplink BWP); 
Mallick does not explicitly disclose initiating a random access procedure for the cell; based on a determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first uplink BWP to a third uplink BWP of the uplink BWPs.
Hofström discloses initiating a random access procedure for the cell; based on a determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first uplink BWP to a third uplink BWP of the uplink BWPs (Hofström, [0015][0044], may perform random access procedure to access the wireless network; in some embodiments some of the wireless devices may be configured with UL BWPs which do not comprise the random access resources. However, when initiating a random access procedure, the wireless devices may switch to a UL BWP (a third UL BWP) which does comprise the random access resources).
 The references of Mallick and Hofström are analogous; both using multiple activated UL BWPs. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings activating multiple BWPs as given by Mallick with the teachings of switching from one active BWP to another given by Hofström. The motivation for doing so would have been to efficiently use resources in performing random access procedure (Hofström, [0023]).
Claim 10 is rejected same as claim 1.

Regarding claim 2, Mallick and Hofström disclose the method of claim 1, further comprising: 
activating a first downlink BWP and a second downlink BWP of at least two downlink BWPs (Mallick, [0072][0109][0149], activates the downlink bandwidth part; multiple DL BWPs may be active simultaneously);  
wherein the first downlink BWP is associated with a first random access response (RAR) monitoring window and the second downlink BWP is associated with a second RAR monitoring window; and starting, based on sending the preamble, the first RAR monitoring window and the second RAR monitoring window for monitoring a random access response to the preamble (Hofstrom, [0063-69], switches to one of the determined one or more DL BWPs to monitor for a RAR. In some examples, the wireless device monitors the first or the second DL BWP for a predetermined time period (e.g., the duration of RAR window, or an additional configured timer).


Regarding claim 3, Mallick and Hofstrom disclose the method of claim 2, further comprising: 
determining that the first RAR monitoring window and the second RAR monitoring window have expired; and sending, based on the determining, at least one second preamble (Hofstrom, [0063-71], responsive to the predetermined time period elapsing, the wireless device may switch back to the previous active BWP for possible data reception; may send a respective random access response messages in each of the multiple BWPs). The motivation of the combination is same as in claim 1.
Claim 11 is rejected same as claims 2 and 3. 

Regarding claim 4, Mallick and Hofström disclose the method of claim 1, wherein the one or more configuration parameters indicate a BWP-specific index for each of the uplink BWPs, and wherein the method further comprises selecting the first uplink BWP from which to switch to the third uplink BWP based on a first BWP-specific index associated with the first uplink BWP (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).
	Claim 13 is rejected same as claim 4.

Regarding claim 5, Mallick and Hofström disclose the method of claim 1, further  comprising: selecting the first uplink BWP from which to switch to the third uplink BWP based on a highest or a lowest BWP-specific index relative to BWP-specific indexes of the first uplink BWP and the second uplink BWP (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).
	Claim 14 is rejected same as claim 5.

Regarding claim 6, Mallick and Hofström disclose the method of claim 1, further comprising: selecting the first uplink BWP from which to switch to the third uplink BWP based on the first uplink being a primary uplink BWP (Mallick, [0066][0068][0099][0110][0120], receiving the response on one primary BWP; UL/DL BWP is a primary UL/DL DWP).
Claim 15 is rejected same as claim 6.

Regarding claim 8, Mallick and Hofström disclose the method of claim 1, wherein the one or more configuration parameters indicate a BWP-specific numerology for each of the uplink BWPs (Mallick, [0072], each BWP may have an associated numerology), and wherein the method further comprising selecting the first uplink BWP from which to switch to the third uplink switch based on a highest or lowest BWP-specific numerology relative to BWP-specific numerologies of the first uplink BWP and the second uplink BWP (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).

Regarding claim 18, Mallick and Hofström disclose the method of claim 10, wherein the at first BWP and the second BWP comprise:
a first downlink BWP and a second downlink BWP, or a first uplink BWP and a second uplink BWP (Mallick, fig. 5, [0080][0072][0109][0149], activates the uplink bandwidth part; multiple UL BWPs may be active simultaneously);  


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Hofström further in view of Son (US10750534).
Regarding claim 7, Mallick and Hofström disclose the method of claim 1, 
Mallick and Hofström do not explicitly disclose wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a secondary uplink BWP.
Son discloses wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a secondary uplink BWP (Son, claims 1 and 6, a control message including information on a uplink bandwidth (UL BWP) part for secondary cell or the uplink is a secondary uplink BWP).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mallick and Hofström with the teachings given by Son. The motivation for doing so would have been to adjust uplink transmission (Son, col. 1, summary section).
Claim 16 is rejected same as claim 7.
s 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Hofström further in view of Aiba (US20190215130, provisional application 62616290 filed on 1/11/2018 has full support).
Regarding claim 9, Mallick and Hofström disclose the method of claim 1, further comprising: receiving one or more configuration parameters for downlink BWPs of the cell (figs. 6-12, [0066-68][0099][0109], receiving at a remote unit, identification of the bandwidth part, including uplink/downlink BWPs; resource from a primary cell or primary BWPs; primary or serving cell and Scell can be added); 
activating first downlink BWP and a second downlink BWP  of the downlink BWPs ([0072][0109][0149], activates the downlink bandwidth part; multiple UL/DL BWPs may be active simultaneously); 
Mallick does not explicitly disclose based on the determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first downlink BWP to a third downlink BWP of the downlink BWPs.
Aiba discloses based on the determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first downlink BWP to a third downlink BWP of the downlink BWPs (Aiba, [0120], in a case that the default BWP(s) (e.g., the default DL BWP(s) and/or the default UL BWP(s)) is configured and the PRACH resources are not configured for the activate BWP(s) (e.g., the active DL BWP(s) and/or the active UL BWP(s)), the UE 102 may perform the random access procedure on the default DL BWP(s) and the default UL BWP(s). Namely, for the random access procedure, the UE 102 may switch from activated BWPs to the default DL BWP(s) and the default UL BWP(s)).

Claim 17 is rejected same as claim 9.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Hofström further in view of Ahn (US20200288413).
Regarding claim 12, Mallick and Hofström disclose the method of claim 10, 
Mallick does not explicitly disclose wherein the activating the at least two BWPs comprises: activating the first BWP in a first slot; and activating a second BWP of the at least two BWPs in a second slot.
Ahn discloses wherein the activating the at least two BWPs comprises: activating the first BWP in a first slot; and activating a second BWP of the at least two BWPs in a second slot (Ahn, claim 12, transmission in the first slot on the first BWP and the second slot on the second BWP).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mallick and Hofström with the teachings given by Ahn. The motivation for doing so would have been to reduce battery consumption and reduce interference (Ahn, [0008]).  
Allowable Subject Matter
Claims 19-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474